                  Case 2:20-cr-00032-WBS Document 162 Filed 08/11/21 Page 1 of 3


1    MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
2
     Sacramento, CA 95814
3    (916) 201-4188
     Mike.Long.Law@msn.com
4
     Attorney for JONTE SCOTT
5

6                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
7
     THE UNITED STATES OF AMERICA,                   ) No. 2:20-CR-32 WBS
8
                     Plaintiff,                      )
9                                                    ) STIPULATION AND
              v.                                     ) ORDER TO MODIFY CONDITIONS OF
10                                                   ) RELEASE TO ALLOW TRAVEL TO
     JONTE SCOTT,                                    ) SENTENCING HEARING
11
                                                     ) Date:
12
                                                     ) Time:
                     Defendant.                      ) Judge: Hon. Magistrate Kendall J. Newman
13   ================================)
14
              Mr. Scott’s special conditions of pre-trial release are found in ECF document 108. Special
15

16
     Condition 16 requires Mr. Scott to wear a home electronic monitoring device1 and Special Condition

17   17 requires him to remain inside of his house from 9:00pm to 6:00am, subject to certain limitations,
18   unless approved by his pre-trial services officer.
19
              Mr. Scott is required to come to Sacramento for his August 12, 2021, sentencing hearing. He
20
     will fly to Sacramento the day before. Pre-trial services cannot monitor him while he is traveling or
21
     in Sacramento. We propose that Special Conditions of Release 16 and 17 be temporarily suspended
22

23   starting on August 11, 2021, when Mr. Scott must leave home and travel to the Tampa airport and

24   then fly to Sacramento. We propose that Conditions 16 and 17 be reinstated when Mr. Scott returns
25
     to Florida after his flight lands on Friday, August 13, 2021.
26

27   1   … “youmust participate in the following location monitoring program component and abide by
28
     all the requirements of the program, which will include having a location monitoring unit
     installed in your residence and a radio frequency transmitter device attached to your person” …


                                                      -1-
              Case 2:20-cr-00032-WBS Document 162 Filed 08/11/21 Page 2 of 3


1           IT IS HEREBY STIPULATED AND AGREED between the defendant Jonte Scott, by and
2
     through his undersigned defense counsel, and by the United States of America, by and through its
3
     counsel, Assistant U.S. Attorney Jason Hitt, that Special Conditions of Release 16 and 17 be
4
     temporarily suspended starting on August 11, 2021, when Mr. Scott must leave home and travel to
5

6    the Tampa airport and fly to Sacramento. We further stipulate that Special Conditions of Release 16

7    and 17 be reinstated when Mr. Scott returns to Florida after his flight lands on Friday, August 13,
8
     2021. The parties further stipulate that Pre-Trial Services need not monitor Mr. Scott from when he
9
     leaves his Florida home on August 11, 2021, until the time he returns to his Florida home on August
10
     13, 2021.
11

12
            I have spoken to PTS Margarita Zepada and she does not oppose this request.

13
     Dated: August 11, 2021                                 Respectfully submitted,
14

15
                                                            /s/ Michael D. Long
                                                            MICHAEL D. LONG
16                                                          Attorney for Jonte Scott
17

18   Dated: August 11, 2021                                 PHILIP TALBERT
                                                            Acting United States Attorney
19
                                                            /s/ Jason Hitt
20
                                                            Jason Hitt
21                                                          Assistant U.S. Attorney

22                                  [PROPOSED] ORDER
23
            GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.
24
            The Court hereby orders that Special Conditions of Release 16 and 17 be temporarily
25
     suspended starting on August 11, 2021, when Mr. Scott must leave home and travel to the Tampa
26

27   airport and fly to Sacramento. The Court further orders that Special Conditions of Release 16 and 17

28   be reinstated when Mr. Scott returns to Florida after his flight lands on Friday, August 13, 2021. Pre-


                                                      -2-
              Case 2:20-cr-00032-WBS Document 162 Filed 08/11/21 Page 3 of 3


1    Trial Services need not monitor Mr. Scott from when he leaves his Florida home on August 11, 2021,
2
     until the time he returns to his Florida home on August 13, 2021.
3
     Dated: August 11, 2021
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    -3-
